Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12-30-2021 is acknowledged.  The traversal is on the ground(s) that the compound of claim 36 is identical to the compound of claim 23.  
This is not found persuasive because in claim 23 R1, R2, R3 can be identical or different and be a linear or branched alkyl group having 1-12 carbon atoms, cycloalkyl group having 3-12 carbon atoms or cycloalkylalkyl group having 4-13 carbon atoms and R4 is H or linear or branched alkyl group having 1-12 carbon atoms, cycloalkyl group having 3-12 carbon atoms or cycloalkylalkyl group having 4-13 carbon atoms, whereas in that of claim 36, R1 and R4 are identical and represent an alkyl group having 1-4 carbon atoms and R2 and R3 are identical and represent linear alkyl group having 6-9 carbon atoms.  Similar response to applicant’s argument of Group III and Group I where the formulas are not of the same scope.
The requirement is still deemed proper and is therefore made FINAL.



Specification
The abstract of the disclosure is objected to because “The-use” is awkward and it appears that  --The use--  was intended.  
Correction is required.  See MPEP § 608.01(b).


Information Disclosure Statement
The information disclosure statement filed 12-20-2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but NPL cite no. 8 referred to therein has not been considered because there was no copy provided.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dukes et al(IDS cite no. 1) in view of Vats et al(IDS cite no. 3).
Dukes and Vats each teach or at least suggest the use of tetra-n-butylurea for extraction of uranium and plutonium from nitric acid solutions containing same.  See Fig. 2 and associated text of Dukes and pp. 10320-22 of Vats.  
Each differs in that separation of uranium without reducing plutonium is not stated.
However Dukes in Fig. 2 shows the connection between the nitric acidity and the extraction and Vats at section 2.3 and Fig. 7; ligand L2 in diagram 1 on pg. 10320 also shows this effect for separation so that their combination renders obvious the instantly claimed process.  The dependent claims are drawn to process particulars known in the art or obvious to adjust to those that provide the best results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736